
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


FIRST COMMUNITY BANCORP
EXECUTIVE SEVERANCE PAY PLAN
(as amended and restated effective February 4, 2004)

        The purpose of the First Community Bancorp Executive Severance Pay Plan,
as amended and restated effective February 4, 2004 (the "Plan") is to secure the
continued services of certain senior executives of the Company and to ensure
their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined below).

ARTICLE I
DEFINITIONS

1.1   Definitions

        Whenever used in this Plan, the following capitalized terms shall have
the meanings set forth in this Section 1.1, certain other capitalized terms
being defined elsewhere in this Plan:

(a)"Board" means the Board of Directors of the Company.

(b)"Change in Control" shall mean the occurrence of any of the following:

          (i)  Any "Person" or "Group" (as such terms are defined in
Section 13(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and
the rules and regulations promulgated thereunder) is or becomes the "Beneficial
Owner" (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company, or of any entity resulting from a
merger or consolidation involving the Company, representing more than fifty
percent (50%) of the combined voting power of the then outstanding securities of
the Company or such entity.

         (ii)  The individuals who, as of the date hereof, are members of the
Board (the "Existing Directors"), cease, for any reason, to constitute more than
fifty percent (50%) of the number of authorized directors of the Company as
determined in the manner prescribed in the Company's Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by the Company's stockholders of any new director was approved by a vote of at
least fifty percent (50%) of the Existing Directors, such a new director shall
be considered an Existing Director; provided, further, however, that no
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened election contest
("Election Contest") or other actual or threatened solicitation of proxies by or
on behalf of anyone other than the Board (a "Proxy Contest"), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.

        (iii)  The consummation of (x) a merger, consolidation or reorganization
to which the Company is a party, whether or not the Company is the person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of the Company,
in one transaction or a series of related transactions, to any Person other than
the Company, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (a
"Transaction") does not otherwise result in a "Change in Control" pursuant to
subparagraph (i) of this definition of "Change in Control"; provided, however,
that no such Transaction shall constitute a "Change in Control" under this
subparagraph (iii) if the persons

1

--------------------------------------------------------------------------------




who were the Shareholders of the Company immediately before the consummation of
such Transaction are the Beneficial Owners, immediately following the
consummation of such Transaction, of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Person surviving
or resulting from any merger, consolidation or reorganization referred to in
clause (x) above in this subparagraph (iii) or the Person to whom the assets of
the Company are sold, assigned, leased, conveyed or disposed of in any
transaction or series of related transactions referred in clause (y) above in
this subparagraph (iii).

(c)"Code" means the Internal Revenue Code of 1986, as amended.

(d)"Company" means First Community Bancorp, a California corporation, and any
successor or assignee as provided in Article V.

(e)"Compensation" means your highest annual compensation for any calendar year
in the three calendar years ending with the calendar year which includes the
date of your termination of employment with the Company and its Subsidiaries,
with your compensation for any such calendar year in which you do not complete
twelve (12) months or service being annualized on the basis of a twelve
(12) month year. For purposes of determining your "Compensation", your annual
compensation for any calendar year or portion thereof shall be limited to your
base salary, your automobile and other expense allowances, and your bonus
attributable to such calendar year regardless of when paid (or, if you did not
receive a bonus for a calendar year, your target bonus for such year), before
reductions for any amounts excludable from your gross income for federal income
tax purposes pursuant to Section 125 or Section 401(k) of the Code or under any
nonqualified deferred compensation plan. Notwithstanding anything herein to the
contrary, "Compensation" shall not include your income from the grant or vesting
of restricted stock, or from the grant, vesting, or exercise of stock options.

(f)"Disability" means a physical or mental infirmity which substantially impairs
your ability to perform your material duties for a period of at least one
hundred eighty (180) days in any two hundred seventy (270)) day period, and, as
a result of such Disability, you have not returned to your full-time regular
employment prior to termination.

(g)"Employee Grade" means the grade within the compensation system to which you
are assigned by the Company.

(h)"Executive" means a regular full-time salaried employee of the Company or its
Subsidiaries in Employee Grades 1, 2, 3, A or B, who does not have an individual
agreement with the Company or its Subsidiaries regarding Change in Control
severance payments.

(i)"Good Reason" means, without your express written consent, any of the
following events, provided that you give the Company or its Subsidiary at least
thirty (30) days prior written notice of your termination with the Company or
its Subsidiary:

          (i)  a reduction by the Employer in your annual base salary as in
effect immediately before such reduction; or

         (ii)  (A) any change in your duties and responsibilities that is
inconsistent in any adverse respect with your position(s), duties or
responsibilities as in effect immediately before the Change in Control, or an
adverse change, after the occurrence of a Change in Control, in your place in
the Company's organization chart or in the seniority of the individual to whom
you report; provided, however, that Good Reason shall not be deemed to occur
upon a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of the Company no longer
being a publicly traded entity and does not involve any other

2

--------------------------------------------------------------------------------




event set forth in this paragraph (i), or (B) a material and adverse change in
your titles or offices (including, if applicable, membership on the Board) with
the Company as in effect immediately prior to such Change in Control; or

        (iii)  a material reduction in the your annual target bonus opportunity
(if any) (for this purpose, a reduction for any year of over ten percent (10%)
of your annual target bonus opportunity (if any) measured by the preceding year
shall be considered "material"); or

        (iv)  the failure of the Company or its Subsidiaries to continue in
effect any employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which you or your dependents are participating
immediately prior to such Change in Control or the taking of any action by the
Company which would adversely affect your or your dependents' participation in
or reduce your or your dependents' benefits under any such plan, unless you and
your dependents are permitted to participate in other plans providing
substantially equivalent benefits in the aggregate (at substantially equivalent
cost with respect to welfare benefit plans); or

         (v)  the failure of the Company or its Subsidiaries to (A) provide and
credit you with the number of accrued annual leave days to which you are
entitled in accordance with the Company's normal annual leave policy as in
effect immediately before the Change in Control or (B) provide you with paid
annual leave in accordance with the most favorable annual leave policies of the
Company or any of its Subsidiaries as in effect for you immediately prior to
such Change in Control; or

        (vi)  the Employer's requiring you to be based more than twenty five
(25) miles from the location of your place of employment immediately before the
Change in Control, except for normal business travel in connection with your
duties with the Company or its Subsidiaries; or

       (vii)  the failure of the Company to obtain the assumption agreement from
any successor as contemplated in Article V hereof.


An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by you shall not constitute Good Reason. Your right to terminate
employment for Good Reason shall not be affected by incapacities due to mental
or physical illness and your continued employment shall not constitute consent
to, or a waiver of rights with respect to, any event or condition constituting
Good Reason.

(k)"Just Cause" means:

          (i)  the willful and continued failure by you to perform substantially
your duties with the Company and its Subsidiaries (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
failure subsequent to the delivery to you of a notice of the Company's intent to
terminate your employment without Just Cause or subsequent to your delivery to
the Company of a notice of your intent to terminate employment for Good Reason),
and such willful and continued failure continues after a demand for substantial
performance is delivered to you by the Company or its Subsidiaries which
specifically identifies the manner in which you have not substantially performed
your duties;

         (ii)  the willful engaging by you in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the business or
reputation of the Company or its Subsidiaries.


For purposes of determining whether "Just Cause" exists, no act or failure to
act on your part shall be considered "willful" unless done, or omitted to be
done, by you in bad faith and without reasonable belief that the action or
omission was in, or not opposed to, the best interests of the Company and its
Subsidiaries. Any act, or failure to act, based upon authority

3

--------------------------------------------------------------------------------

given pursuant to a resolution duly adopted by the Board, based upon the advice
of counsel for the Company or upon the instructions to you by a more senior
officer of the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company. Just
Cause shall not exist unless and until the Company has delivered to you a copy
of a resolution duly adopted by two-thirds (2/3) of the entire Board (excluding
you if you are a Board member) at a meeting of the Board called and held for
such purpose (after reasonable notice to you and an opportunity for you,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clauses (i) or (ii) has
occurred and specifying the particulars thereof in detail. The Company must
notify you of any event constituting Just Cause within ninety (90) days
following the Company's knowledge of its existence or such event shall not
constitute Just Cause under this Plan.

(l)"Multiplier" for each Employee Grade shall be the number set forth opposite
such Employee grade below:


Employee Grade


--------------------------------------------------------------------------------

  Multiplier

--------------------------------------------------------------------------------

Grade One   3 Grade Two   2 Grade Three   2 Grade A   2 Grade B   1

--------------------------------------------------------------------------------

(m)"Person" shall have the meaning set forth in the definition of "Change in
Control".

(n)"Release" means the Separation and General Release Agreement in the form
attached hereto as Exhibit "A".

(o)"Severance Payment" means the payment of severance compensation as provided
in Article III.

(p)"Severance Period" means the number of whole months equal to the product of
12 multiplied by the Multiplier for your Employee Grade, beginning on the date
of your termination of employment with the Company and its Subsidiaries.

(q)"Subsidiary" means any corporation or other Person, a majority of the voting
power, equity securities or equity interest of which is owned directly or
indirectly by the Company.

ARTICLE II
INDEMNIFICATION AND GROSS-UP FOR EXCISE TAXES

2.1   Indemnification and Gross-Up

        The Company hereby indemnifies you and holds you harmless from and
against any and all liabilities, costs and expenses (including, without
limitation, attorney's fees and costs, interest and penalties) you may incur as
a result of the excise tax imposed by Section 4999 of the Code or any similar
provision of state or local income tax law (the "Excise Tax"), to the end that
you shall be placed in the same after-tax position with respect to the Severance
Payment under this Plan and all other payments from the Company to you in the
nature of compensation as you would have been in if the Excise Tax had never
been imposed. In furtherance of such indemnification, the Company shall pay to
you a payment (the "Gross-Up Payment") in an amount such that, after payment by
you of all taxes, including income taxes and Excise Tax imposed on the Gross-Up
Payment and any interest or penalties (other than interest and penalties imposed
by reason of your failure to file timely tax returns or to pay

4

--------------------------------------------------------------------------------


taxes shown due on such returns and any tax liability, including interest and
penalties, unrelated to the Excise Tax or the Gross-Up Payment), you shall be
placed in the same after-tax position with respect to the Severance Payment
under this Plan and all other payments from the Company to you in the nature of
compensation as you would have been in if the Excise Tax had never been imposed.
At such time or times necessary to carry out the purposes of this Article II in
view of the withholding requirements of Section 4999 (c) (1) of the Code, the
Company shall pay to you one or more Gross-Up Payments for the Severance Payment
and any other payments in the nature of compensation which the Company
determines are "excess parachute payments" under Section 280G(b) (1) of the Code
("Excess Parachute Payments"). If, through a federal, state or local taxing
authority (a "Taxing Authority"), or a judgment of any court, you become liable
for an amount of Excise Tax not covered by the Gross-Up Payment payable pursuant
to the preceding sentence, the Company shall pay you an additional Gross-Up
Payment (including income taxes and Excise Tax imposed on such additional
Gross-Up Payment and any interest or penalties (other than interest and
penalties imposed by reason of your failure to file timely tax returns or to pay
taxes shown due on such returns and any tax liability, including interest and
penalties, unrelated to the Excise Tax or the additional Gross-Up Payment)) to
make you whole for such additional Excise Tax; provided, however, that, pursuant
to Section 2.3, the Company shall have the right to require you to protest,
contest, or appeal any such determination or judgment. For purposes of this
Article II, any amount which the Company is required to withhold under
Sections 3402 or 4999 of the Code or under any other provision of law shall be
deemed to have been paid for you.

2.2   Reporting

        The Company shall provide you with a written statement showing the
computation of such Gross-Up Payment and the Excess Parachute Payments and
Excise Tax to which it relates, and setting forth the determination of the
amount of gross income you are required to recognize as a result of such
payments and your liability for the Excise Tax.

        All computations and determinations required to be made under this
Article II, including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such computations and determinations, shall be made by the public accounting
firm that is retained by the Company as of the date immediately prior to the
Change in Control (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and you within fifteen (15) business
days of the receipt of notice from the Company or you that there has been a
Payment, or such earlier time as is requested by the Company (the
"Determination"). For purposes of the Determination, you shall be deemed to
(i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made and
(ii) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

        You shall cause your federal, state and local income tax returns for the
period in which you receive such Gross-Up Payment to be prepared and filed in
accordance with such statement, and, upon such fling, you shall certify in
writing to the Company that such returns have been so prepared and filed. At
your request, the Company shall furnish to you, at no cost to you, assistance in
preparing your federal, state and local income tax returns for the period in
which you receive such Gross-Up Payment in accordance with such statement.
Notwithstanding the provisions of Section 2.1, the Company shall not be
obligated to indemnify you from and against any tax liability, cost or expenses
(including, without limitation, any liability for the Excise Tax or attorney's
fees or costs) to the extent such tax liability, cost or expense is attributable
to your failure to comply with the provisions if this Section 2.2.

5

--------------------------------------------------------------------------------


2.3   Controversies

        If any controversy arises between you and a Taxing Authority with
respect to the treatment on any return of the Gross-Up Amount, or of any payment
you receive from the Company as an excess Parachute Payment, or with respect to
Excess Parachute Payment, including, without limitation, any audit, protest to
an appeals authority of a Taxing Authority or litigation (a "Controversy"), the
Company shall have the right to participate with you in the handling of such
Controversy. The Company shall have the right, solely with respect to a
Controversy, to direct you to protest or contest any proposed adjustment or
deficiency, initiate an appeals procedure within any Taxing Authority, commence
any judicial proceeding, make any settlement agreement, or file a claim for
refund of tax, and you shall not take any of such steps without the prior
written approval of the Company, which the Company shall not unreasonably
withhold. You shall be represented in any Controversy by attorneys, accountants,
and other advisors selected by the Company, and the Company shall pay the fees,
costs and expenses of such attorneys, accountants, or advisors, and any tax
liability you may incur as a result of such payment. You shall promptly notify
the Company of any communication with a Taxing Authority, and you shall promptly
furnish to the Company copies of any written correspondence, notices or
documents received from a Taxing Authority relating to a Controversy. You shall
cooperate fully with the Company in the handling of any Controversy; provided,
however, that you shall not be obligated to furnish to the Company copies of any
portion of your tax returns which do not bear upon, and are not affected by, the
Controversy.

2.4   Underpayments/Overpayments

        As a result of the uncertainty in the application of Section 4999 of the
Code at the time of a Determination, it is possible that Gross-Up Payments which
should have been made by the Company may not have been made (an "Underpayment")
or Gross-Up Payments are made by the Company which should not have been made (an
"Overpayment"), consistent with the calculations required to be made hereunder.
In the event that you are thereafter required to make payment of any Excise Tax
or additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Company to or for your benefit. You shall pay over to the Company, within
ten (10) days after your receipt thereof, any refund of an Overpayment that you
receive from any Taxing Authority (together with interest at the rate provided
in Section 1274(b)(2) of the Code). For purposes of this Section 2.4, a
reduction in your tax liability attributable to the previous payment of the
Gross-Up Amount or the Excise Tax shall be deemed to be an Overpayment. If you
would have received an Overpayment of all or any portion of the Gross-Up Payment
or the Excise Tax, except that a Taxing Authority offset the amount of such
Overpayment against other tax liabilities, interest, or penalties, you shall pay
the amount of such offset over to the Company (together with interest at the
rate provided in Section 1274(b)(2) of the Code) within ten (10) days after
receipt of notice from the Taxing Authority of such offset.

ARTICLE III
SEVERANCE PAYMENTS

3.1   Right to Severance Payment; Release

        Conditioned on the execution and delivery by you (or your beneficiary or
personal representative, if applicable) of the Release, you shall be entitled to
receive a Severance Payment from the Company in the amount provided in
Section 3.2 if (a) you are an Executive, and (b) within twenty four

6

--------------------------------------------------------------------------------


(24) months after the occurrence of a Change of Control, your employment with
the Company and its Subsidiaries terminates for any reason other than:

(a)Death,

(b)Disability,

(c)Termination by the Company or its Subsidiaries for Just Cause,

(d)Retirement in accordance with the normal retirement policy of the Company,

(e)Voluntary termination by you for other than Good Reason, or

(f)The sale by the Company of the Subsidiary which employed you before such
sale, if you have been offered employment with the purchaser of such Subsidiary
on substantially the same terms and conditions under which such you worked for
the Subsidiary before the sale.

        If your employment with the Company or its Subsidiaries is terminated
before the occurrence of a Change in Control for any reason other than one of
those enumerated immediately above, your employment will be deemed to have been
terminated by the Company without Just Cause on the day after the occurrence of
the Change in Control if (i) within ninety (90) days before a Change in Control
actually occurs, your employment is terminated by the Company other than for
Just Cause or by you for a reason that would have constituted Good Reason if the
Change in Control had already occurred or (ii) you reasonably demonstrate that
the Company or its Subsidiaries involuntarily terminated your employment, or
gave you Good Reason, at the request of a Person (other than the Company or its
Subsidiaries) who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control, or otherwise in connection with, or in
anticipation of, a Change in Control which actually occurs.

3.2   Amount of Severance Payment

        If you become entitled to a Severance Payment under this Plan, the
amount of your Severance Payment shall equal the product of your Compensation
multiplied by the Multiplier for your Employee Grade.

3.3   No Mitigation

        The Company acknowledges and agrees that you shall be entitled to
receive your entire Severance Payment regardless of any income, which you may
receive from other sources following your termination on or after the Effective
Time.

3.4   Payment of Severance Payment

        The Severance Payment to which you are entitled shall be paid to you, in
one lump sum cash payment, not later than eight (8) calendar days after the
execution and delivery by you (or your beneficiary or personal representative,
if applicable) of the Release Agreement, but in no event before the date on
which such Release becomes effective (including the expiration of any applicable
revocation period). If you should die before all amounts payable to you have
been paid, such unpaid amounts shall be paid to your beneficiary under this Plan
or, if you have not designated such a beneficiary in writing to the Company, to
the personal representative(s) of your estate.

3.5   Welfare Benefits

        If you are entitled to receive a Severance Payment under Section 3.1,
you and your dependents will also be entitled to receive, during your Severance
Period, the same level of medical, dental, disability and life insurance
benefits upon substantially the same terms and conditions (including employee

7

--------------------------------------------------------------------------------


contributions for such benefits) as existed immediately prior to your
termination date or, if more favorable to you, as such benefits and terms and
conditions existed immediately prior to the Change in Control; provided, that,
if you or dependents cannot continue to participate in the Company plans
providing such benefits, the Company shall otherwise provide such benefits on
the same after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, your right to medical, dental, disability or life
insurance benefits shall be subject to cancellation by the Company if you or
your dependents obtain alternative coverage of a similar type during the
Severance Period; provided, however, that if any such alternative group health
coverage excludes any pre-existing condition that you or your dependents may
have when coverage under such group health plan would otherwise begin, coverage
under this Section 3.5 shall continue (but not beyond the Severance Period) with
respect to such pre-existing condition until such exclusion under such other
group health plan lapses or expires. You shall be obligated to notify the
Company's Human Resources Department of any such alternative coverage within
thirty (30) days of its first becoming applicable to you or your dependents. In
the event you are required to make an election under Sections 601 through 607 of
ERISA (commonly known as COBRA) to qualify for continuing health benefits
coverage described in this Section 3.5, the obligations of the Company and its
Subsidiaries under this Section 3.5 to continue your health benefits coverage
shall be conditioned upon your timely making such an election.

3.6   Automobile

        If you become entitled to receive a Severance Payment under Section 3.1,
and you then have the use of an automobile that is provided to you at the
expense of the Company or any Subsidiary, you shall have the right, for ninety
(90) days following your termination of employment, (a) to continue your use of
the automobile on the same basis on which you used it immediately before your
termination of employment, or (b) to purchase the automobile from the Company or
Subsidiary for its lowest wholesale Kelley Blue Book value from a range
determined based on the actual mileage, condition and features of the automobile
you use, or, if the Company or Subsidiary has leased the automobile, to assume
the lease, or (c) to take the actions described in clause (a) and (b) of this
sentence.

3.7   Outplacement Services

        If you become entitled to Severance Payment under Section 3.1, you will
also become entitled to receive outplacement services in accordance with the
Company's usual practice for Executives as in effect immediately prior to the
Change in Control or, if more favorable to you, in accordance with the Company's
usual practice for Executives as in effect immediately prior to your termination
of employment.

3.8   Withholding of Taxes

        The Company may withhold from any amounts payable to you under this Plan
all federal, state, city or other taxes required by applicable law to be
withheld by the Company.

ARTICLE IV
OTHER RIGHTS AND BENEFITS NOT AFFECTED

4.1   Other Benefits

        No payment hereunder shall be characterized as deferred compensation.
Except as set forth in Section 4.2, neither the provisions of this Plan nor the
Severance Payment provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish your rights as an employee, whether existing now
or hereafter, under any employee benefit, incentive, retirement, welfare, stock
option,

8

--------------------------------------------------------------------------------


stock bonus or stock-based, or stock purchase plan, program, policy or
arrangement or any written employment agreement or other plan, program policy or
arrangement not related to severance.

4.2   Other Severance Plans Superseded

        As of the date of adoption of this Plan, the terms and provisions of
this Plan will supersede any and all other severance plans maintained by the
Company or its Subsidiaries to the extent they apply to Executives (except for
any individual severance agreement between you and the Company and its
Subsidiaries), and your participation in any other severance plan of the Company
and its Subsidiaries will be hereby terminated. To the extent you are a party to
an individual severance agreement with the Company or any of its Subsidiaries,
you shall be entitled to receive the severance payments and benefits under such
agreement, unless you elect to receive the payments and benefits under this
Plan.

4.3   Employment Status

        This Plan does not constitute a contract of employment or impose on you
any obligation to remain in the employ of the Company, nor does it impose on the
Company or any of its Subsidiaries any obligation to retain you in your present
or any other position, nor does it change the status of your employment as an
employee at will. Nothing in this Plan shall in any way affect the right of the
Company or any of its Subsidiaries in its absolute discretion to change or
reduce your compensation at any time, or to change at any time one or more
benefit plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.

ARTICLE V
SUCCESSOR TO THE COMPANY

        The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company's obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no succession or assignment had taken place. In such
event, the term "Company", as used in this Plan, shall mean (from and after, but
not before, the occurrence of such event) the Company as herein before defined
and any successor or assignee to the business or assets which by reason hereof
becomes bound by the terms and provisions of this Plan.

ARTICLE VI
CONFIDENTIALITY

6.1   Nondisclosure of Confidential Material

        In the performance of your duties, you have previously had, and may in
the future have, access to confidential records and information, including, but
not limited to, development, marketing, purchasing, organizational, strategic,
financial, managerial, administrative, manufacturing, production, distribution
and sales information, data, specifications and processes presently owned or at
any time hereafter developed by the Company or its agents or consultants or used
presently or at any time hereafter in the course of its business, that are not
otherwise part of the public domain (collectively, the "Confidential Material").
All such Confidential Material is considered secret and has been and/or will be
disclosed to you in confidence. By your acceptance of your Severance Payment
under this Plan, you shall be deemed to have acknowledged that the Confidential
Material constitutes propriety information of the Company which draws
independent economic value, actual or potential, from not being generally known
to the public or to other persons who could obtain economic value from its
disclosure or use, and that the Company has taken efforts reasonable under the
circumstances, of which this Section 6.1

9

--------------------------------------------------------------------------------


is an example, to maintain its secrecy. Except in the performance of your duties
to the Company, you shall not, directly or indirectly for any reason whatsoever,
disclose or use any such Confidential Material that (i) has been publicly
disclosed or was within your possession prior to its being furnished to you by
the Company or becomes available to you on a nonconfidential basis from a third
party (in any of such cases, not due to a breach by you or your obligations to
the Company or by breach of any other person of a confidential, fiduciary or
confidential obligation, the breach of which you know or reasonably should
know), (ii) is required to be disclosed by you pursuant to applicable law, and
you provide notice to the Company of such requirement as promptly as possible,
or (iii) was independently acquired or developed by you without violating any of
the obligations under this Plan and without relying on Confidential Material of
the Company. All records, files, drawings, documents, equipment and other
tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the Company's business, which you have prepared, used
or encountered or shall in the future prepare, use or encounter, shall be and
remain the Company's sole and exclusive property and shall be included in the
Confidential Material. Upon your termination of employment with the Company, or
whenever requested by the Company, you shall promptly deliver to the Company any
and all of the Confidential Material and copies thereof, not previously
delivered to the Company, that may be, or at any previous time has been, in your
possession or under your control.

6.2   Nonsolicitation of Employees

        By your acceptance of your Severance Payment under this Plan, you agree
that, for a period of two (2) years following your termination of employment
with the Company or its Subsidiaries, neither you nor any Person or entity in
which you have an interest shall solicit any person who was employed on the date
of your termination of employment by the Company or any of its Subsidiaries, to
leave the employ of the Company or any of its Subsidiaries. Nothing in this
Section 6.2, however, shall prohibit you or any Person or entity in which you
have an interest from placing advertisements in periodicals of general
circulation soliciting applications for employment, or from employing any person
who answers any such advertisement. For purposes of this Section 6.2, you shall
not be deemed to have an interest in any corporation whose stock is publicly
traded merely because you are the owner of not more than two percent (2%) of the
outstanding shares of any class of stock of such corporation, provided you have
no active participation in the business of such corporation (other than voting
your stock) and you do not provide services to such corporation in any capacity
(whether as an employee, an independent contractor or consultant, a board
member, or otherwise).

6.3   Equitable Relief

        By your acceptance of your Severance Payment under this Plan, you shall
be deemed to have acknowledged that violation of Sections 6.1 or 6.2 would cause
the Company irreparable damage for which the Company can not be reasonably
compensated in damages in an action at law, and that therefore in the event of
any breach by you of Sections 6.1 or 6.2, the Company shall be entitled to make
application to a court of competent jurisdiction for equitable relief by way of
injunction or otherwise (without being required to post a bond). This provision
shall not, however, be construed as a waiver of any of the rights which the
Company may have for damages under this Plan or otherwise, and, except as
limited in Article VII, all of the Company's rights and remedies shall be
unrestricted.

ARTICLE VII
ARBITRATION

        Subject to the provisions of Section 6.3, any controversy or claim
between you and the Company arising out of or relating to or concerning this
Plan (including the covenants contained in Section 6) and any dispute regarding
your employment or the termination of your employment or any dispute regarding
the application, interpretation or validity of this Plan (each, an "Employment
Matter") will

10

--------------------------------------------------------------------------------


be finally settled by arbitration in a location determined by you (which
location must be located within the County in which you primarily work) and
administered by the American Arbitration Association (the "AAA") under its
Commercial Arbitration Rules then in effect. In the event of any conflict
between this Plan and the rules of the American Arbitration Association, the
provisions of this Plan shall be determinative. If the parties are unable to
agree upon an arbitrator, they shall select a single arbitrator from a list of
seven arbitrators designated by the office of the American Arbitrator
Association having responsibility for the location selected by you, all of whom
shall be retired judges who are actively involved in hearing private cases or
members of the National Academy of Arbitrators, and who, in either event, are
residents of such forum. If the parties are unable to agree upon an arbitrator
from such list, they shall each strike names alternatively from the list, with
the first to strike being determined by lot. After each party has used three
strikes, the remaining name on the list shall be the arbitrator. The AAA's
Commercial Arbitration Rules will be modified in the following ways: (i) each
arbitrator will agree to treat as confidential evidence and other information
presented to them, (ii) there will be no authority to award punitive damages,
(iii) there will be no authority to amend or modify the terms of the Plan and
(iv) a decision must be rendered within ten business days of the parties'
closing statements or submission of post-hearing briefs. To the extent permitted
by law, the Company will pay or reimburse any reasonable expenses, including
reasonable attorney's fees, you incur as a result of any Employment Matter. You
or the Company may bring an action or special proceeding in a state or federal
court of competent jurisdiction sitting in Los Angeles County, California or
such other jurisdiction as you may determine in your discretion to enforce any
arbitration award under Article VII.

ARTICLE VIII
MISCELLANEOUS

8.1   Applicable law

        TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE UNITED STATES, THE LAWS
OF THE STATE OF CALIFORNIA SHALL BE THE CONTROLLING LAW IN ALL MATTERS RELATING
TO THIS PLAN, REGARDLESS OF THE CHOICE-OF-LAW RULES OF THE STATE OF CALIFORNIA
OR ANY OTHER JURISDICTION.

8.2   Construction

        No term or provision of this Plan shall be construed so as to require
the commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Plan and any present or future statute law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Plan shall be curtailed and limited only to the
extent necessary to bring such provision with the requirements of the law.

8.3   Severability

        If a provision of this Plan shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Plan and
this Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.

8.4   Headings

        The Section headings in this Plan are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Plan or of any particular Section.

11

--------------------------------------------------------------------------------


8.5   Assignability

        Your rights or interests under this Plan shall not be assignable or
transferrable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution.

8.6   Term

        This Plan shall continue in full force and effect until its terms and
provisions are completely carried out, unless terminated by the Board with at
least a majority vote before the commencement of a Change in Control Period (as
defined below); provided, however, that no termination of this Plan shall be
effective if made while the Company (or any Person acting on the Company's
behalf) (i) is conducting negotiations to effect a Change in Control,
(ii) within ninety (90) days before the Company (or any Person acting on its
behalf) executes a letter of intent (whether or not binding) or a definitive
agreement to effect a Change in Control, or (iii) during the period between
execution of a definitive agreement to effect a Change in Control and the
consummation of the transactions contemplated thereunder (the first to occur of
(i), (ii) or (iii) shall commence a "Change in Control Period"). A Change in
Control Period shall expire upon the first to occur of (A) the occurrence of a
Change in Control and (B) the first anniversary of the commencement of the
Change in Control Period.

8.7   Amendment/Termination

        This Plan may be amended in any respect by resolution adopted by the
Board with at least a majority until the commencement of a Change in Control
Period; provided, however, that this Section 8.7 shall not be amended, and no
amendment shall be effective if made during a Change in Control Period. After a
Change in Control occurs, this Plan shall no longer be subject to amendment,
change, substitution, deletion, revocation or termination in any respect
whatsoever until the second anniversary of such Change in Control. No agreement
or representations written or oral, express or implied, with respect to the
subject matter hereof, have been made by the Company which are not expressly set
forth in this Plan.

8.8   Notices

        For purposes of this Plan, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each party to the
other, provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the General Counsel. All
notices and communications shall be deemed to have been received on the date of
delivery thereof if personally delivered, upon return confirmation if
telecopied, on the third business day after the mailing thereof, or on the date
after sending by overnight mail, except that notice of change of address shall
be effective only upon actual receipt. No objection to the method of delivery
may be made if the written notice or other communication is actually received.

8.9   Interpretation and Administration

        This Plan shall be administered by the Board. The Board may delegate any
of its powers under the Plan to a subcommittee of the Board. The Board or a
subcommittee thereof shall have the authority (i) to exercise all of the powers
granted to it under the Plan, (ii) to construe, interpret and implement the
Plan, (iii) to prescribe, amend and rescind rules and regulations relating to
the Plan, (iv) to make all determinations necessary or advisable in
administration of the Plan and (v) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan. Actions of the Board or a
subcommittee thereof shall be taken by a majority vote of its members.

Dated: February 4, 2004

12

--------------------------------------------------------------------------------

Exhibit A

Separation and General Release Agreement

        In connection with the termination of your employment by First Community
Bancorp (the "Company"), effective                , 200    , and in accordance
with the terms and conditions of the First Community Bancorp Executive Severance
Pay Plan, as amended and restated effective February 4, 2004 (the "Plan"), the
Company agrees to provide you, contingent upon your execution of this agreement,
with the following severance payment and benefits:

[Insert description of severance payment and benefits]

        In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

        You knowingly and voluntarily waive and release forever whatever claims
you ever had, now have or hereafter may have against the Company and any
subsidiary or affiliate of the Company, any of their successors or assigns and
any of their present and former employees, directors, officers and agents
(collectively referred to as "Releasees"), based upon any matter, occurrence or
event existing or occurring prior to the execution of this agreement, including
anything relating to your employment with the Company and any of its
subsidiaries or affiliates or to the termination of such employment or to your
status as a shareholder or creditor of the Company.

        This release and waiver includes but is not limited to any rights or
claims under United States federal, state or local law and the national or local
law of any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 ("ADEA")(except that you do not waive
ADEA rights or claims that may arise after the date of this agreement).

        You agree never to institute any claim, suit or action at law or in
equity against any Releasee in any way by reason of any claim you ever had, now
have or hereafter may have relating to the matters described in the two
preceding paragraphs. You hereby acknowledge that you are familiar with the
provisions of California Civil Code Section 1542 and that you expressly waive
and relinquish any and all rights or benefits you may have under said
Section 1542, to the full extent permitted by law. Said Section 1542 states:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

        The payment and benefits described herein shall be in lieu of any and
all other amounts to which you might be, are now or may become entitled from the
Company, its subsidiaries and affiliates and, without limiting the generality of
the foregoing, you hereby expressly waive any right or claim that you may have
or assert to payment for salary, bonuses, medical, dental or hospitalization
benefits, life insurance benefits or attorneys' fees; provided, however, that
notwithstanding any other provision of this agreement, you do not waive any of
your rights and the Company shall comply with its obligations with respect to
continuation coverage requirements under Section 4980B of the Internal Revenue
Code of 1986, as amended (commonly referred to as "COBRA").

        [Your signature below will also constitute confirmation that (i) you
have been given at least twenty-one (21) days within which to consider this
release and its consequences, (ii) you have been advised prior to signing this
agreement to consult, and have consulted, with an attorney of your choice, and
(iii) you have been advised that you may revoke this agreement at any time
during the seven (7) day period immediately following the date you signed this
letter.][Subject to revision based on circumstances of participant, and in
accordance with applicable law]

--------------------------------------------------------------------------------


        This agreement shall be governed by the laws of State of California.

        Please confirm by returning to                        the enclosed copy
of this agreement, signed in the place provided, that you have knowingly and
voluntarily decided to accept and agree to the foregoing.


 
 
FIRST COMMUNITY BANCORP
 
 


--------------------------------------------------------------------------------

Name:
Title:
AGREED AND ACKNOWLEDGED:
 
 
 
 


--------------------------------------------------------------------------------

Name:
Date:

 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.22

